THOMAS, District Judge.
A piece of unfinished marble was found broken in New York, after transportation by the steamship Victoria from Leghorn. As the marble was received in apparently good condition, its delivery in an injured state raises a presumption of negligence on the part of the carrier. The evidence confirms this presumption. Garrow, the second officer (a witness called by the claimant), states that it was his duty “to look after the stowage, and see that they [the marbles] were properly stowed, and take the numbers and marks of the stones as they went aboard.” He gave the following evidence:
“Q. Do you think that this break in this marble was caused by the fact that it had these veins in it? A. Oh, yes, sir; if it had been a solid block, without the veins, it would never have broken. Q. You realized that when you packed it? A. Yes, sir; I pointed it out to our agent in Leghorn. Q. Did you point it out to the man that testified before you? A. Yes, sir; pointed it out We all admitted that it was a weak-looking block; that it wouldn’t take much to break it. * * * Q. When you saw it there in Italy, did you think there was any danger in stowing marble above it? A. I did, myself. Q. Why? A. Because it was so thickly veined. Q. Have you had any experience with thickly veined marbles? Have you seen it break before? A. No; but you can tell by the look of the marble with the veins through it. It looks like cracks. Q. If you had thought there was danger, why didn’t you report it? A. So I did. I reported to both the chief officer and to the agent. Q. When? There? A. Yes.”
The marble was veined, as stated, and the break extended about one-third of its length through a vein, and two-thirds through the other portion of the block, although it does not appear where the break started. The upper side of the marble was level, 'but under the broken end the face was shelving in part, so that the dunnage placed under it, unless adjusted to the uneven surface, would give uneven support. There was dunnage at the opposite end of the block, but the block was 17 feet long, 5 feet wide, and 2 feet thick; some 14 feet .of it having no central support. Above the block in question others were placed, with intermediate layers of dunnage. The *963evidence tends to show that marble of this kind, on account of the veins in it, is more fragile, and subject to breakage. Hence the carrier, accustomed to such freight, stowed a deeply veined piece of marble, known to be subject to breakage on that account, and of unusual dimensions, after notice to the second officer in charge that “it was a weak-Ioolcing block; that it wouldn’t take much to break it,” — so that it furnished the support for overlying cargo, and with no other support for itself than ihe piece of dunnage, placed at about two feet from each end, and with one end resting unevenly on the dunnage. This was not a sufficiently careful disposition of property committed to a carrier, and for the damage resulting from this negligence the libelant should recover.